Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Damone Key appeals the district court’s order granting the Government’s motion to dismiss and dismissing his motion to compel the filing of a Federal Rule of Criminal Procedure 35(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Key, No. 2:08-cr-00015-BO-1 (E.D.N.C. Oct. 23, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.